Pee Curiam,
A careful consideration of the record in this case has not only satisfied us that there is no substantial error in the conclusions reached by the court below, but also that it would serve no useful purpose to consider in detail the several specifications of error on which the appellant relies. We find nothing in either of them that would justify a reversal or modification of the decree. They are all overruled; and, for reasons given by the learned president of the common pleas, the decree is affirmed and the appeal dismissed at appellant’s costs.